Electronically Filed
                                                       Supreme Court
                                                       SCWC-29605
                                                       09-APR-2012
                                                       11:26 AM

                           NO. SCWC-29605


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


       CURTIS RAY BROOKS, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29605; CR. NO. 07-1-0394)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
            and McKenna, JJ., and Circuit Judge Alm,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on March

1, 2012 by Petitioner/Defendant-Appellant Curtis Ray Brooks is

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 9, 2012.


William H. Jameson, Jr.,               /s/ Mark E. Recktenwald

for petitioner/

defendant-appellant                    /s/ Paula A. Nakayama

on the application.

                                       /s/ Simeon R. Acoba, Jr.


                                       /s/ Sabrina S. McKenna


                                       /s/ Steven S. Alm